Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Suwei Zhu on July 28, 2022.
The application has been amended as follows: 
Please amend claim 1 as follows: 

1.  A method for treating a disease-state associated with presence of increased number of ErbB4+ pro-inflammatory macrophages in a subject in need thereof comprising: 

administering a therapeutically effective amount of an activator ofErbB4, wherein the ErbB4 activator is Neuregulin-4, to the subject so as to treat the disease-state in the subject, wherein the disease-state is any one or more of acute lung injury, liver fibrosis, chronic obstructive pulmonary disease, atherosclerosis, radiation therapy-induced intestinal injury, type I diabetes, NASH, gastroenteritis or urinary tract infections.

Please cancel claims 8 and 9.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art in this case is Frey, U.S. Patent No. 9,352,023.  Frey discloses the use of Neureulin-4 for reducing the severity of inflammation in inflammatory bowel disease and necrotizing enterocolitis.  There is no teaching and/or suggestion in the prior art to use Neuruglin-4 to treat the disease-state associated with the presence of increased number of ErbB4+ pro-inflammatory macrophages as claimed by the present invention.  Accordingly, the present invention is patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992. The examiner can normally be reached Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625